       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 1 of 11




 1
 2
 3         IN THE UNITED STATES DISTRICT COURT FOR THE
 4              WESTERN DISTRICT OF WASHINGTON
 5
 6    KIMBERLY A. BUTTRAM f/k/a               CASE NO.
      KIMBERLY A. SCHLOEMER,
 7
8         Plaintiff,
                                            COMPLAINT FOR LEGAL
 9
                       vs.                  MALPRACTICE
10
11
      RIDGWAY LAW GROUP, P.S., a
      Washington Professional Services
12    Corporation, and; SHEILA              JURY DEMAND
13    CONLON RIDGWAY, Individually
      and on Behalf of the Marital
14    Community Comprised of SHEILA
15    CONLON RIDGWAY and JOHN
      DOE RIDGWAY,
16
17        Defendants.
18
19         The Complaint of KIMBERLY A. BUTTRAM alleges as
20
     follows:
21
           I.      PARTIES
22
23         1.0     Plaintiff KIMBERLY A. BUTTRAM, who was formerly
24
     known as KIMBERLY A. SCHLOEMER during her marriage, is a person
25
     Complaint for Legal Malpractice      WAID LAW OFFICE, PLLC
     Page 1 of 11                         5400 CALIFORNIA AVENUE SW, SUITE D
                                          SEATTLE, WA 98136
                                          206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 2 of 11




 1   of the full age of majority, who resides Rockwall, Rockwall County, Texas.
 2
            1.1     Defendant RIDGWAY LAW GROUP, P.S. is a Washington
 3
 4   professional services corporation, with its principal place of business

 5   located in in Seattle, King County, Washington. At all times relevant
 6
     herein, Defendant RIDGWAY LAW GROUP, P.S. was and is jointly and
 7
8    severally liable for the acts and omissions of Defendant SHEILA
 9
     CONLON RIDGWAY pursuant to respondeat superior and/or RCW
10
     18.100.070.
11
12          1.2     Defendant SHEILA CONLON RIDGWAY is a person of the
13
     full age of majority, who resides in the State of Washington and this
14
15
     District and maintains her offices for the practice of law in Seattle, King

16   County, Washington. At all times relevant herein, Defendant SHEILA
17
     CONLON RIDGWAY was acting within the course and scope of her role
18
19   as principal and employee of Defendant RIDGWAY LAW GROUP, P.S.
20   Plaintiff does not know whether Defendant SHEILA CONLON
21
     RIDGWAY is married or a single person. Plaintiff thus refers to
22
23   Defendant SHEILA CONLON RIDGWAY’s unknown spouse as “JOHN
24
     DOE RIDGWAY” pending discovery, as any acts and/or omissions
25
      Complaint for Legal Malpractice          WAID LAW OFFICE, PLLC
      Page 2 of 11                             5400 CALIFORNIA AVENUE SW, SUITE D
                                               SEATTLE, WA 98136
                                               206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 3 of 11




 1
 2   relevant hereto may have been done on behalf of or for the benefit of that
 3   marital community.
 4
           1.3     For ease of reference, this Complaint refers to Defendants
 5
 6   RIDGWAY LAW GROUP, P.S. and SHEILA CONLON RIDGWAY
 7
     collectively as “RIDGWAY” unless otherwise specified.
8
           II.     JURISDICTION AND VENUE
 9
10         2.0     Jurisdiction is proper in this Court based on diversity of
11
     citizenship within the meaning of 28 U.S.C. §1332, because Plaintiff is
12
13   domiciled in the State of Texas and Defendants are domiciled in the State

14   of Washington, and the amount in controversy in this case exceeds
15
     $75,000.
16
17         2.1      Venue is proper in this Court, in conformity with 28 USCA
18
     §1391, because the Defendants reside in this District and the harm alleged
19
     arose in King County, Washington, including but not limited to
20
21   Defendants’ legal representation of Plaintiff in King County Superior Court
22
     matter, no. 17-4-04238-0, entitled Craig X. St. John Summers Residence
23
24
     Trust, et al v. Kimberly Buttram Schloemer (the “Underlying Matter”).

25
     Complaint for Legal Malpractice           WAID LAW OFFICE, PLLC
     Page 3 of 11                              5400 CALIFORNIA AVENUE SW, SUITE D
                                               SEATTLE, WA 98136
                                               206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 4 of 11




 1         III.    FACTS
 2
           3.0     In November 2000, Craig and Linda Summers, as Trustors,
 3
 4   created two irrevocable Trusts, i.e., the Craig X. St. John Summers
 5
     Residence Trust and the Linda Kathleen Summers Residence Trust.
 6
           3.1     In June 2004, BUTTRAM (then known by her maiden
 7
8    was appointed Trustee of the each of the two Trusts, and accepted
 9
     appointment to those positions on June 17, 2004.
10
11
           3.2     On November 16, 2006, Craig X. St. John Summers filed

12   Chapter 7 bankruptcy in the United States Bankruptcy Court for the
13
     Western District of Washington, Case no. 06-14077-MLB.
14
15         3.3     From approximately 2006 until at least July 5, 2017,
16   BUTTRAM understood and reasonably believed that an attorney named
17
     SEAN KANOA S. OSTREM (hereinafter referred to as “OSTREM”) was
18
19   acting as her attorney in her capacity as Trustee of the two Trusts, based on
20
     his legal advice to BUTTRAM. For example, OSTREM, for example,
21
     advised BUTTRAM in November 2006 that, as Trustee, she was
22
23   “entitled to reasonable compensation” and that reasonable compensation
24
25
     Complaint for Legal Malpractice          WAID LAW OFFICE, PLLC
     Page 4 of 11                             5400 CALIFORNIA AVENUE SW, SUITE D
                                              SEATTLE, WA 98136
                                              206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 5 of 11




 1   was “clearly warranted here.”
 2
           3.4     OSTREM also advised BUTTRAM that the bankruptcy
 3
 4   filing by Craig X. St Johns Summer had converted the Trust(s) into an
 5
     annuity trust, thus authorizing BUTTRAM to received compensation for
 6
     her work as Trustee of the two trusts.
 7
8          3.5     OSTREM also billed BUTTRAM for his legal advice.
 9
           3.6     OSTREM also did not advise BUTTRAM that he could not
10
11
     provide her with legal advice, or that she should consult independent

12   counsel rather than rely upon his advice.
13
           3.7     On March 13, 2015, Craig Summers commissioned an audit
14
15   of the two Trusts.
16         3.8     On or about March 21, 2015, BUTTRAM retained
17
     RIDGWAY to represent her with respect to the two Trusts. RIDGWAY
18
19   thereafter continued to represent BUTTRAM in all matters related
20
     to the two Trusts, including but not limited to the Underlying Matter.
21
           3.9.    On June 26, 2015, the attorney for the Trustors demanded that
22
23   BUTTRAM return all compensation paid to her during her tenure as
24
25
     Complaint for Legal Malpractice             WAID LAW OFFICE, PLLC
     Page 5 of 11                                5400 CALIFORNIA AVENUE SW, SUITE D
                                                 SEATTLE, WA 98136
                                                 206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 6 of 11




 1   Trustee of the two Trusts, in the amount of $179,245.37. RIDGWAY,
 2
     however, advised BUTTRAM to reject that settlement demand.
 3
 4         3.10 On July 5, 2017, the beneficiaries of the two Trusts filed
 5
     a TEDRA lawsuit against BUTTRAM in King County Superior Court
 6
     matter, no. 17-4-04238-0, entitled Craig X. St. John Summers Residence
 7
8    Trust, et al v. Kimberly Buttram Schloemer (the “Underlying Matter”).
 9
     Under the TEDRA statute, BUTTRAM was exposed to liability for the
10
11
     petitioners’ attorney fees in addition to any damages and/or interest that

12   might be awarded against her.
13
           3.11 On January 29, 2018, BUTTRAM engaged in mediation of
14
15   the Underlying Matter. RIDGWAY represented BUTTRAM in the
16   mediation. At the conclusion of the mediation, the parties entered into
17
     an agreement to settle the Underlying Matter based upon a payment by
18
19   BUTTRAM to the plaintiffs (“petitioners”) in the Underlying Matter,
20
     which the parties reduced to writing in the form of a Mediated Settlement
21
     Agreement that same day.
22
23         3.12 RIDGWAY participated in the drafting of a formal Mediated
24
25
     Complaint for Legal Malpractice          WAID LAW OFFICE, PLLC
     Page 6 of 11                             5400 CALIFORNIA AVENUE SW, SUITE D
                                              SEATTLE, WA 98136
                                              206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 7 of 11




 1   Settlement Agreement referred to in Complaint ¶3.13, which RIDGWAY
 2
     approved and advised BUTTRAM to execute. The Mediated Settlement
 3
 4   Agreement included the following language:
 5
           7.      Mutual Release.
 6
           Petitioners [Beneficiaries}, Respondent [Schloemer] and Trustors
 7
           hereby release each other, and their respective agents and attorneys,
8          from all claims, demands, actions, suits, costs, damages, expenses
           compensation, penalties, liabilities and obligations of any kind or
 9
           nature, whether in law or in equity, whatsoever, known or unknown,
10         direct or consequential, foreseen or unforeseen, matured or arising
11
           at any time relating to any matter. Each party agrees and
           understands that they make this Agreement of their own free will
12         and have had the opportunity to consider its consequences, and the
13         opportunity to have it reviewed by counsel.

14         3.13 On that same day, January 29, 2018, BUTTRAM executed
15
     the Mediated Settlement Agreement referred to in Complaint ¶3.12 in
16
17   reliance on the advice of RIDGWAY. BUTTRAM thereafter made the
18
     settlement payments required of her by the Mediated Settlement
19
     Agreement.
20
21         3.14 At all times during the mediation and thereafter, RIDGWAY
22
     knew that BUTTRAM contemplated the filing of a legal malpractice
23
24
     claim against OSTREM based upon OSTREM’s erroneous legal advice

25
     Complaint for Legal Malpractice         WAID LAW OFFICE, PLLC
     Page 7 of 11                            5400 CALIFORNIA AVENUE SW, SUITE D
                                             SEATTLE, WA 98136
                                             206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 8 of 11




 1   to BUTTRAM.
 2
            3.15 On January 25, 2018, BUTTRAM commenced a legal
 3
 4   malpractice action against OSTREM in the King County Superior Court
 5
     Case no. 18-2-02205-3 SEA entitled Schloemer v. Ostrem.
 6
            3.16 On February 8, 2019, the King County Superior Court
 7
8    dismissed Schloemer v. Ostrem based on its conclusion that §7 of the
 9
     Mediated Settlement Agreement described in Complaint ¶3.12 released
10
11
     all claims of BUTTRAM asserted against OSTREM in Schloemer v.

12   Ostrem.
13
            3.17 Based on the advice of counsel, BUTTRAM reasonably
14
15   concluded that an appeal of the trial court dismissal of Schloemer v. Ostrem
16   had no reasonable probability of success and that she could not justify the
17
     substantial time and expense involved in pursuing an appeal of Schloemer
18
19   v. Ostrem in light of her limited chances of success in such an appeal.
20
            IV.     FIRST CAUSE OF ACTION: LEGAL MALPRACTICE
21
            4.0     Plaintiff re-alleges and incorporates by reference every
22
23   allegation set forth in ¶¶1.0-3.17, above, as if fully set forth here.
24
            4.1     Upon acceptance of representation of BUTTRAM in the
25
      Complaint for Legal Malpractice           WAID LAW OFFICE, PLLC
      Page 8 of 11                              5400 CALIFORNIA AVENUE SW, SUITE D
                                                SEATTLE, WA 98136
                                                206.388.1926
       Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 9 of 11




 1
 2   Underlying Matter, RIDGWAY undertook a duty of competence to
 3   BUTTRAM, to meet or exceed the standard of care applicable to a
 4
     reasonably prudent Washington State attorney representing a client in the
 5
 6   same or similar circumstance as BUTTRAM.
 7
            4.2     The representation of Plaintiff BUTTRAM by Defendant
8
     SHEILA CONLON RIDGWAY fell below the standard of care expected of
 9
10   a reasonable and prudent Washington attorney representing clients in the
11
     same or similar manner in that RIDGWAY: (a) failed to read and
12
13   understand the Mediated Settlement Agreement prior to advising

14   BUTTRAM to execute it; (b) failed to identify the risk that the language of
15
     the Mediated Settlement Agreement would release BUTTRAM’s legal
16
17   malpractice claims against OSTREM despite knowing of BUTTRAM’s
18
     plan to pursue such a claim against OSTREM, and advise BUTTRAM of
19
     that risk; (c) created a foreseeable risk that execution of the Mediated
20
21   Settlement Agreement would lead to litigation time and expense for
22
     BUTTRAM in her contemplated legal malpractice claim
23
24
            4.2     Defendant SHEILA CONLON RIDGWAY’s breaches of the

25
      Complaint for Legal Malpractice          WAID LAW OFFICE, PLLC
      Page 9 of 11                             5400 CALIFORNIA AVENUE SW, SUITE D
                                               SEATTLE, WA 98136
                                               206.388.1926
      Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 10 of 11




 1   standard of care proximately caused Plaintiff BUTTRAM damage,
 2
     including but not limited to: (1) the recovery from OSTREM lost due to
 3
 4   dismissal of Schloemer v. Ostrem; (2) the amounts paid to RIDGWAY
 5
     in fees and expenses in the Underlying Matter which were rendered
 6
     valueless due to dismissal of Schloemer v. Ostrem; (3) all fees and
 7
8    expenses incurred by BUTTRAM in Schloemer v. Ostrem which were
 9
     rendered valueless due to dismissal of Schloemer v. Ostrem, and; (4) and
10
11
     such other damages, whether direct or consequential, as BUTTRAM may

12   have incurred as a result of RIDGWAY’S negligence.
13
           4.3     Defendant RIDGWAY LAW GROUP, P.S. is jointly and
14
15   severally liable for the acts and omissions of Defendant SHEILA
16   CONLON RIDGWAY, pursuant to respondeat superior and/or RCW
17
     18.100.070.
18
19         WHEREFORE Plaintiff prays for judgment in her favor and against
20
     the Defendants, jointly and severally, awarding her the following relief:
21
           A.      All damages sustained by Plaintiff because of Defendant’s
22
23                 negligent acts and/or omissions;
24
25
     Complaint for Legal Malpractice          WAID LAW OFFICE, PLLC
     Page 10 of 11                            5400 CALIFORNIA AVENUE SW, SUITE D
                                              SEATTLE, WA 98136
                                              206.388.1926
      Case 2:19-cv-00680-JLR Document 1 Filed 05/07/19 Page 11 of 11




 1         B.      Legal interest, including pre-judgment interest, on all damages
 2
                   to the fullest extent authorized by Washington law;
 3
 4         C.      All taxable costs and disbursements;
 5
           D.      Such other and different relief as the Court may deem just and
 6
                   equitable.
 7
8                      V.      DEMAND FOR TRIAL BY JURY
 9
           5.0     Plaintiffs demand that all issues in this case be tried to a jury,
10
11
     pursuant to the Seventh Amendment to the United States Constitution and

12   Fed. R. Civ. Proc. 38.
13
           DATED: May 7, 2019.
14
15                                                   WAID LAW OFFICE, PLLC
16                                                   BY:/s/ Brian J. Waid ______
17                                                         BRIAN J. WAID
                                                           WSBA No. 26038
18
                                                           Attorney for Plaintiff
19
20
21
22
23
24
25
     Complaint for Legal Malpractice            WAID LAW OFFICE, PLLC
     Page 11 of 11                              5400 CALIFORNIA AVENUE SW, SUITE D
                                                SEATTLE, WA 98136
                                                206.388.1926
